1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of invention I in the reply filed on June 2nd, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant argues that examiner should have followed PCT rule 13 and should not have made a restriction and the burden is not undue. This is not found persuasive. First of all, examiner agrees that restriction should have made under 35 U.S.C. 121 and 372. This application contains two inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. They lack the same or corresponding special technical features. Group I have different technical features. Group I is directed to a modular MRI protection system with details of the support; a first platform and a second platform with guidance systems whereas Group II is directed to an magnetic resonance system with a protection screen, that can be any type of protection screen. The technical features of group I as set forth are not required for group II. Therefore, Group I requires different field of search. Furthermore, applicant argues that International Preliminary Report on Patentability did not find a lack of unity of invention. This does not mean USPTO should not make any restriction requirement. See 1893.03(d). Examiner finds that this national stage application lacks unity of invention under § 1.475 due to different technical features. Thus, examiner respectfully maintains the restriction requirement. The requirement is still deemed proper and is therefore made FINAL. Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show details of a support; a first platform; second platform; a carrier; first/second/third guidance systems; first/second/third rails as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support comprises a first support top that includes a first portion of the first guidance system and a second support top that includes a second portion of the first guidance system, and the first portion and the second portion merge together to pass through the bore as set forth in claim 3 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6,9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6, the phrase “a drive that drives the first platform and the second platform along the first portion of the first guidance system to enter the bore via the first support top, and that drives the first platform and the second platform along the second portion of the first guidance system to exit the bore and the second support top” is indefinite as it is vague how one drive provides control to all platforms simultaneously; it is understood from the specification that each platform requires its own drive mechanism;
In claim 9, the phrase “can be” is indefinite as it is not positively recited; perhaps applicant intends to delete it.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahadevan (5,842,987).
As to claim 1, Sahadevan discloses a magnetic resonance imaging protection system comprising an acoustic shield e.g. 32; a support e.g. 86 that passes through a bore of a magnetic resonance imaging system, the support comprising a first guidance system e.g. 84; a first platform e.g. 68 configured to support a patient, wherein the first platform e.g. 84 is configured to be guided from a carrier to the support through the acoustic shield (conveyer table 50 has wheels), the first platform comprising a second guidance system e.g. 78 configured to cooperatively guide the first platform along the support, into the bore of the magnetic resonance imaging system, and out of the bore of the magnetic resonance imaging system in cooperation with the first guidance system e.g. 84; and a second platform configured to support a patient (see e.g. col. 9, lines 42-45; claim 13), wherein the second platform is configured to be guided from the carrier to the support through the acoustic shield (Sahadevan discloses a plurality of patient transfer tables that have first and second guidance systems), the second platform comprising a third guidance system configured to cooperatively guide the second platform along the support, into the bore of the magnetic resonance imaging system, and out of the bore of the magnetic resonance imaging system in cooperation with the first guidance system (see e.g. figs. 2-4).

    PNG
    media_image1.png
    580
    462
    media_image1.png
    Greyscale

As to claims 2,4, Sahadevan discloses a magnetic resonance imaging protection system wherein the guidance system comprises rails on the supports (note that the groves e.g. 76,84 are interpreted broadly as rails; figs. 2-3).
As to claim 3, Sahadevan discloses a magnetic resonance imaging protection system wherein the support comprises a first support top that includes a first portion of the first guidance system and a second support top that includes a second portion of the first guidance system, and the first portion and the second portion merge together to pass through the bore (see e.g. 82 that has a first portion at entry and a second portion at exit that merges in the middle; figs. 2-3).
As to claim 5, Sahadevan discloses a magnetic resonance imaging protection system wherein the second rail e.g. 78,90 is configured to be interchangeably interlocked with the first rail e.g. 84 in the at least one dimension, and the third rail e.g. 78,90 is configured to be interchangeably interlocked with the first rail in the at least one dimension (see figs. 2-3).
As to claim 7, Sahadevan discloses a magnetic resonance imaging protection system comprising a barrier that visually separates a space that includes the first platform and the second platform so that the first platform is visually separated from the second platform (see barriers between each room e.g. barrier between room 32 and 38; rooms shown in fig. 4).


9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 6,8-9 rejected under 35 U.S.C. 103 as being unpatentable over Sahadevan in view of Manzione (2006/0260050).
As to claim 6, Sahadevan discloses a magnetic resonance imaging protection system as described above. Sahadevan does not explicitly show the use of the drive. Manzione is cited to show this feature. Manzione teaches to use the drive mechanism (see fig. 1). The use of the drive mechanism is well known in the related art for its use. Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Sahadevan to use the drive mechanism as taught by Manzione to provide the automated control (see e.g. para 0030 in Manzione).


    PNG
    media_image2.png
    305
    712
    media_image2.png
    Greyscale


As to claim 8, Sahadevan in view of Manzione discloses a magnetic resonance imaging protection system. Sahadevan discloses a first radio frequency shielding screen as a first component of the acoustic shield, wherein the first radio frequency shielding screen is fastened to a room that includes the support, the first platform and the second platform; and a second radio frequency shielding screen as a second component of the acoustic shield, wherein the second radio frequency shielding screen is fastened to the first radio frequency shielding screen and to the room to form a protection screen, and includes an opening e.g. door through which the first platform and the second platform is configured to be guided, wherein the protection screen is installed within the room adjacent to and substantially forming a perimeter around the support and the magnetic resonance imaging system to separate the support and the magnetic resonance imaging system from the first platform and the second platform (the room walls are interpreted as components of the shield see e.g. fig. 4). Manzione also discloses folding doors to provide the protection screen and separate the MRI system from the first and second platforms (see e.g. figs. 3-4; para 0009).
As to claim 9, Sahadevan in view of Manzione discloses a magnetic resonance imaging protection system wherein the support passes through the bore substantially at a height through which the first platform and the second platform can be guided through the opening (Sahadevan discloses openings e.g. doors (see e.g. fig. 4) and Manzione also discloses an opening i.e. when the folding door is opened e.g. see fig. 5.

10.	Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sahadevan in view of Manzione and Cho et al. (2006/0052685).
As to claim 10, Sahadevan in view of Manzione discloses a magnetic resonance imaging protection system as described above. Sahadevan and Manzione both discloses the door in the protection screen as explained above and do not disclose a window in the protection screen. Cho is cited to teach this feature. Cho teaches to have a movable pane in a window e.g. 222 in the protection screen e.g. 220 (see e.g. fig. 2; para 0036). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Sahadevan and Manzione to use the window as taught by Cho for easy transportation of the patient and for quick access and imaging.
As to claim 11, Sahadevan in view of Manzione and Cho discloses a magnetic resonance imaging protection system wherein the protection screen is installed at least a few meters from a center of a magnet of the magnetic resonance imaging system (see e.g. fig. 1 in Manzione; fig. 2 in Cho). The combination fails to teach at least 2.5 meters distance between the MRI system and the protection screen. One of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired RF screening. Applicant has not disclosed that the dimensions are for a particular 
unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the protection screens in the combination perform the same function. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B).
As to claim 12, Sahadevan in view of Manzione and Cho discloses a magnetic resonance imaging protection system wherein the movable pane, the first radio frequency shielding screen and the second radio frequency shielding screen inherently comprise the same material i.e. RF shielding material.
As to claims 13-14, Sahadevan in view of Manzione and Cho discloses a magnetic resonance imaging protection system comprising a lock that only allows the movable pane to be moved from the window when the magnetic resonance imaging system is not in operation (see e.g. paras 0036;0059;0060 in Cho).

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sahadevan in view of Manzione and Hayakawa (2008/0122441).
As to claim 15, Sahadevan in view of Manzione discloses a magnetic resonance imaging protection system. The combination does not explicitly disclose the use of the electromagnetic detector. Hayakawa is cited to show this well-known feature.  Hayakawa teaches to use the electromagnetic detectors e.g. 21a;21b;22a;22b to detect the ferrous objects from a location of the opening e.g. 31a;32a to prevent the ferrous objects from passing through the opening (see fig. 5). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Sahadevan and Manzione to use the electromagnetic detectors as taught by Hayakawa to detect the ferrous object to prevent the damage to the MRI device.


Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Kopp (2009/0167307) discloses electromagnetic detectors (see e.g. 8,9,10 in fig. 7).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858